Exhibit 99.1 FOR IMMEDIATE RELEASE Cimetrix Announces Second Quarter 2014 Financial Results 25% Increase in New Software License Revenue Driving Company’s Momentum SALT LAKE CITY, UT — August 12, 2014 — Cimetrix Incorporated (OTCQB: CMXX) (www.cimetrix.com), a leading provider of factory automation and equipment control software solutions for the global semiconductor, photovoltaic, LED, and other electronics industries, today reported financial results for the second quarter of 2014. Second Quarter 2014 Financial Results · Total software revenue was $1,469,000, up 19% compared to the second quarter of 2013 and up 4% compared to the first quarter of 2014 · Total revenue was $1,588,000, an increase of 20% compared to the second quarter of 2013 and up 8% compared to the first quarter of 2014 · Income before taxes was $116,000 Six Month 2014 Financial Results · Total software revenue was $2,888,000, up 12% compared to the first half of 2013 · Total revenue was $3,061,000, up 13% compared to the first half of 2013 · Income before taxes was $169,000, up from $48,000 in the prior year period Management Comments Commenting on the quarterly results, Bob Reback, president and chief executive officer of Cimetrix, stated, “We are pleased to report strong year-over-year revenue growth that was better than the industry average. Particularly gratifying is the gain in market share as we captured eleven design wins for our products worldwide, which enabled us to report revenue growth better than the industry. As expected, our profitability is also growing during this up cycle, even as we increase investments in both continual improvements for higher customer satisfaction and R&D for new products.” Second Quarter 2014 Highlights · Continuing design win momentum. Eleven new design wins for Cimetrix factory connectivity and equipment control products worldwide. These design wins help develop the Company’s long-term runtime license revenue stream once customers begin shipping the equipment. · Larger market for CIMControlFramework™ equipment automation software. Market feedback suggests more equipment makers are open to buying versus building equipment control software, and Cimetrix’s string of design wins confirms that its flagship CIMControlFramework product is the best solution to get OEMs to market faster with a higher level of sophisticated functionality. · Increasing adoption of EDA/Interface A. The industry continues to adopt this SEMI connectivity standard to collect equipment data to increase productivity and reduce costs. The Company’s CIMPortal™ Plus and EDAConnectproducts are aligned to support this demand for OEMs and semiconductor fabs. In addition, the Company announced the availability of its ECCE PlusEDA Reference Client to support the testing of EDA/Interface A connectivity. Third Quarter 2014 Outlook Mr. Reback concluded, “We continue to see indications from industry analysts that 2014 will be a year of solid growth. While this is not the case for all of our customers, our broad customer base and the investments we have made to support our customers bolster our position to attain continued growth. Consequently, we are able to reiterate our expectation to remain profitable on a quarterly basis while providing solid double-digit revenue growth year-over-year. We will also continue to aggressively pursue new business opportunities to position the Company for sustainable long-term growth.” About Cimetrix Incorporated Cimetrix (OTCQB: CMXX) develops and supports factory automation software products for the global semiconductor, photovoltaic, LED, and other electronics industries. Cimetrix factory connectivity software allows for rapid and reliable implementation of the SEMISECS/GEM, GEM300, PV2, and EDA standards. Our flexible equipment control framework software is the latest technology that enables equipment suppliers to design and implement their supervisory control, material handling, operator interface, platform and process control, and automation requirements of manufacturing facilities. Cimetrix products can be found in virtually every 300mm semiconductor factory worldwide and include CIMControlFramework™, CIMConnect™, CIM300™, and CIMPortal™ Plus. The added value of Cimetrix passionate Supportand Professional Servicesdelivers an outstanding solution for precision equipment companies worldwide. Cimetrix is an active member in both Semiconductor Equipment and Materials International (SEMI), including the SEMI PV Group, and SEMATECH. For more information, please visit www.cimetrix.com. Safe Harbor Statement: The matters discussed in this news release include forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Statements about the Company’s prospects for future growth and results of operations are forward-looking statements. The comments made by the Company's senior management in regards to future revenue and results are based on current expectations and involve risks and uncertainties that may adversely affect expected results including but not limited to the strength of the economic markets into which the Company sells products, increased capital expenditures by semiconductor chip manufacturers, market acceptance of the Company’s products, the timing and degree of adoption of Interface A by the semiconductor industry, the ability of the Company to control its costs associated with providing products and services, the mix between products and services (which generally have higher associated costs of revenue) provided by the Company, the competitive position of the Company and its products, which include CODE, CIMConnect, CIM300 and CIMPortal product families, the economic climate in the markets in which the Company’s products are sold, technological improvements, and other risks discussed more fully in filings by the Company with the Securities and Exchange Commission.Many of these factors are beyond the control of the Company.Reference is made to the Company's most recent filing on Form 10-K, which further details such risk factors. # # # Company Contact Investor Contact Rob Schreck Jordan Darrow Cimetrix Incorporated Darrow Associates, Inc. Phone: (801) 256-6500 Phone: (631) 367-1866 rob.schreck@cimetrix.com jdarrow@darrowir.com CIMETRIX INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Current assets: Cash $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Deferred tax asset - current portion Total current assets Property and equipment, net Goodwill Deferred tax asset - long-term portion Other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Total liabilities Commitments and contingencies Stockholders’ equity: Common stock: $.0001 par value, 100,000,000 shares authorized, 45,042,006 and 45,042,006 shares issued, respectively Additional paid-in capital Treasury stock: 25,000 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ equity $ $ CIMETRIX INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenues: New software licenses $ Software license updates and product support Total software revenues Professional services Total revenues Operating costs and expenses: Cost of revenues Sales and marketing Research and development General and administrative Depreciation and amortization Total operating costs and expenses Income from operations Other income (expenses): Interest income - - Other income - - Total other income, net - - Income before income taxes Provision (benefit) for income taxes ) ) Net income $ Net income per common share: Basic $ Diluted $ Weighted average number of shares outstanding: Basic Diluted
